This opinion will be unpublished and
                            may not be cited except as provided by
                            Minn. Stat. § 480A.08, subd. 3 (2014).

                                 STATE OF MINNESOTA
                                 IN COURT OF APPEALS
                                       A14-1763


                                     State of Minnesota,
                                         Respondent,

                                             vs.

                                   Matthew Joseph Knebel,
                                         Appellant

                                   Filed August 24, 2015
                                         Affirmed
                                       Worke, Judge


                              Washington County District Court
                          File Nos. 82-CR-13-4832, 82-CV-14-334

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Peter J. Orput, Washington County Attorney, Stillwater, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Davi E. Axelson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

          Considered and decided by Halbrooks, Presiding Judge; Worke, Judge; and

Hooten, Judge.

                           UNPUBLISHED OPINION

WORKE, Judge

          Appellant challenges the validity of his guilty plea to third-degree burglary. We

affirm.
                                         FACTS

      On September 16, 2013, officers responded to a report of a burglary at a complex

in which Pro Vision, part of Anytime Fitness, rents/owns units. Approximately $100,000

worth of items was missing, including tools, electronic equipment, and a vehicle. The

point of entry was a hole, large enough for a person to pass through, in the wall shared by

Pro Vision’s units and an adjacent unoccupied unit.

      Days later, officers recovered the stolen vehicle from James Zemlicka.       Several

other items taken during the burglary were found at Zemlicka’s residence. Zemlicka

admitted that on September 15, appellant Matthew Joseph Knebel contacted him

regarding the burglary. Cell-phone data showed that Knebel’s cell phone pinged off a

tower located near the burglary site on September 15 and 16. Knebel was charged with

third-degree burglary.

      When the complaint was filed, Knebel had several pending cases.1 At an omnibus

hearing, the district court noted that it had three files—two (including the current

charges) handled by one attorney, and the third handled by another attorney, Craig

Cascarano. Knebel’s attorney stated that Cascarano had negotiated an agreement with

the prosecutor, in which all three matters would be resolved and Knebel would be

sentenced to 30 months in prison. But Cascarano had not communicated the agreement

to Knebel, and Knebel was not prepared to accept the offer.


1
  (1) Interference with an emergency call, fifth-degree assault, and fourth-degree damage
to property; (2) possession of burglary or theft tools; (3) possession of burglary or theft
tools, and fourth-degree damage to property; and (4) fifth-degree possession of
marijuana.

                                            2
       On February 24, 2014, Knebel, who appeared with his attorney, pleaded guilty to

third-degree burglary. The state agreed to dismiss the two other files; not charge a

receiving-stolen-property offense that had been submitted to the county attorney’s office;

and dismiss charges against Knebel’s co-defendant, his fiancée, Tiffany Kollos. Knebel

indicated that he understood the agreement and that there was no guarantee regarding

sentencing—the state sought the presumptive guidelines sentence and Knebel sought

probation. He acknowledged that the presumption was that he would receive a prison

sentence.

       Knebel agreed that he had sufficient time to go through the plea petition and

discuss the matter with his attorney. When asked if his attorney was fully informed and

educated on the evidence and possible defenses, Knebel responded, “Above and beyond.”

Knebel also agreed that Cascarano’s presence was unnecessary. Knebel agreed that his

attorney told him, “[I]f you screw up pending sentencing it doesn’t make . . . a difference

how compelling an argument you . . . make, you screw up, you’re going to prison.” The

district court accepted Knebel’s plea.

       As part of his conditional release prior to sentencing, Knebel was ordered to

complete the Teen Challenge program. On March 5, 2014, Knebel’s probation agent was

notified that Knebel left Teen Challenge against staff request. Knebel was eventually

apprehended and incarcerated. At a bail hearing, Knebel stated that he thought Teen

Challenge was merely a “recommendation.” The district court stated, “the possibility that

you would now be able to get [probation] was lost when you left Teen Challenge.”




                                            3
       With six criminal-history points2, Knebel’s presumptive guidelines sentence was

30 months in prison. At sentencing, Knebel argued for a downward departure. The

district court determined that there were no compelling circumstances supporting a

departure and sentenced Knebel to 30 months in prison. This appeal follows.

                                     DECISION

       Knebel challenges the validity of his guilty plea on direct appeal. A defendant has

a right to challenge his guilty plea on direct appeal even though he has not moved to

withdraw the guilty plea in the district court. State v. Anyanwu, 681 N.W.2d 411, 413

(Minn. App. 2004). But “[a] defendant does not have an absolute right to withdraw a

valid guilty plea.” State v. Theis, 742 N.W.2d 643, 646 (Minn. 2007). After sentencing,

a defendant may withdraw a guilty plea only by establishing that withdrawal is necessary

“to correct a manifest injustice.” Minn. R. Crim. P. 15.05, subd. 1; Theis, 742 N.W.2d at

646. A manifest injustice is shown when a guilty plea is not valid. Theis, 742 N.W.2d at

646. A valid guilty plea “must be accurate, voluntary and intelligent.” State v. Ecker, 524
N.W.2d 712, 716 (Minn. 1994). We review de novo the validity of a guilty plea. State v.

Raleigh, 778 N.W.2d 90, 94 (Minn. 2010).

Accurate

       Knebel argues that his guilty plea was invalid because it was not accurate. “A

proper factual basis must be established for a guilty plea to be accurate.” Ecker, 524
N.W.2d at 716. The factual basis is adequate if there are “sufficient facts on the record to


2
  Knebel’s criminal history includes convictions for theft, theft of a motor vehicle, and
first-, second-, and third-degree burglary.

                                             4
support a conclusion that [the] defendant’s conduct falls within the charge to which he

desires to plead guilty.” State v. Iverson, 664 N.W.2d 346, 349 (Minn. 2003) (quotation

omitted). “The [district] court should not accept the plea unless the record supports the

conclusion that the defendant actually committed an offense at least as serious as the

crime to which he is pleading guilty.” State v. Trott, 338 N.W.2d 248, 251-52 (Minn.

1983).

         Knebel argues that the factual basis is not reliable because it was elicited through

leading questions. The preferred method for developing a factual basis is through the

defendant’s own words. Lussier v. State, 821 N.W.2d 581, 589 (Minn. 2012). The use of

leading questions, to which a defendant provides only “yes” or “no” responses, is

discouraged in establishing a factual basis. Ecker, 524 N.W.2d at 717. But guilty pleas

have not been deemed inaccurate solely because the factual bases were established

through the use of leading questions. See Raleigh, 778 N.W.2d at 95-96 (stating that the

factual basis was sufficient despite “its disfavored format”); Barnslater v. State, 805
N.W.2d 910, 914 (Minn. App. 2011) (stating that while the use of leading questions is

“disfavored,” it does not by itself invalidate a guilty plea). Thus, a factual basis may be

sufficient despite the use of leading questions. See Raleigh, 778 N.W.2d at 95-96. And,

here, the factual basis was sufficient.

         A person is guilty of third-degree burglary when he “enters a building without

consent and with intent to steal or commit any felony or gross misdemeanor while in the

building, or enters a building without consent and steals or commits a felony or gross

misdemeanor while in the building, either directly or as an accomplice.” Minn. Stat.


                                              5
§ 609.582, subd. 3 (2012). “A person is criminally liable for a crime committed by

another if the person intentionally aids, advises, hires, counsels, or conspires with or

otherwise procures the other to commit the crime.” Minn. Stat. § 609.05, subd. 1 (2012).

The phrase “intentionally aids” includes “two important and necessary principles: (1) that

the defendant knew that his alleged accomplices were going to commit a crime, and (2)

that the defendant intended his presence or actions to further the commission of that

crime.” State v. Milton, 821 N.W.2d 789, 805 (Minn. 2012) (quotation omitted). Knebel

claims that he never acknowledged knowing that his alleged accomplices were going to

commit a crime or that he intended his actions to further the commission of the crime.

      Knebel’s attorney led him through questioning:

             Q:      I’m going to take you back to . . . September the 15th
             of . . . 2013. It is true that you . . . had cased out and had
             taken some coactive steps toward burglarizing a warehouse or
             a storage facility?
             A:      Yes.
             ....
             Q:      [Y]ou gained entrance . . . to a facility that was
             adjacent to a warehouse . . . that had a variety of merchandise
             that was actually . . . the property of Anytime Fitness?
             A:      Yes.
             Q:      And you had . . . hatched a scheme whereby you
             would bust through the adjoining wall or the common wall
             between the unit that you gained access to and the unit that
             contained the various properties of Anytime Fitness?
             A:      Yes.
             Q:      And . . . you actually busted through the wall . . .
             A:      Yes.
             Q:      . . . between the facility that you had gained entrance
             to and the facility where the Anytime Fitness merchandise
             and property was stored?
             A:      Yes.




                                            6
             Q:     And you then consulted . . . with an individual who has
             been identified as a co-defendant or a coconspirator in that
             particular case?
             A:     Jimmy Zemlicka.
             ....
             Q:      And so you advised and made Mr. Zemlicka . . .
             aware of the activities that you had engaged in to gain access
             to the Anytime Fitness property?
             A:     Yes.
             Q:     And . . . Mr. Zemlicka and or associates of Mr.
             Zemlicka then entered . . . through the hole that you had
             created in the wall, entered and stole various property and
             merchandise of Anytime Fitness?
             A:     Yes.
             ....
             Q:     [Y]ou would acknowledge that neither you nor Mr.
             Zemlicka nor any coconspirators or associates . . . had any
             permission to take any of that property?
             A:     Yes.

      Knebel acknowledged that he “cased out” and took “coactive steps” toward the

burglary. He admitted that he “hatched a scheme” to “bust through” the wall, got through

the wall, and gained entrance to the facility where property was stored. He admitted that

he made Zemlicka aware of his activities to “gain access” to the property. Finally, he

admitted that Zemlicka and/or his associates entered “through the hole that [Knebel]

created in the wall” and stole property. These admissions establish that Knebel knew that

his acts intended to further a crime. Even if Knebel did not state that “he knew” that

Zemlicka would commit a crime, his admissions imply his guilt. See Smith v. State, 596
N.W.2d 661, 665 (Minn. App. 1999) (concluding that the facts were sufficient to infer

Smith’s guilt).   The record before us supports a conclusion that the factual basis

supporting Knebel’s plea was accurate.




                                           7
Voluntary and intelligent

       In his pro se brief, Knebel argues that his plea was not voluntary or intelligent.

First, these claims are arguably forfeited for lack of briefing. State v. Krosch, 642
N.W.2d 713, 719 (Minn. 2002) (deeming arguments set out in pro se supplemental brief

waived because “brief contain[ed] no argument or citation to legal authority in support of

the allegations”); State v. Wembley, 712 N.W.2d 783, 795 (Minn. App. 2006) (stating that

assignment of error based on mere assertion and not supported by argument or authority

is waived unless prejudicial error is obvious on mere inspection), aff’d, 728 N.W.2d 243

(Minn. 2007). But the record also fails to support Knebel’s claims.

       District court and defense counsel

       The voluntary requirement “insures that the guilty plea is not in response to

improper pressures or inducements.” Carey v. State, 765 N.W.2d 396, 400 (Minn. App.

2009) (quotation omitted), review denied (Minn. Aug. 11, 2009). Knebel argues that he

was coerced and manipulated by the court to quickly resolve the matter. There is nothing

in the record to show that the district court coerced Knebel into pleading guilty, and he

points to no particular statement or action by the district court. His petition to enter his

guilty plea indicates that “[n]o one—including . . . [the] judge . . . has threatened [or

made any promises to] me . . . in order to obtain a plea of guilty from me.” He also

claims that his attorney “failed to explore any options other than a guilty plea.” But he

had a jury trial scheduled; thus, a jury trial was one option Knebel’s attorney entertained.




                                             8
       Charges against fiancée

       Knebel argues that he pleaded guilty in order to have charges against his fiancée

dismissed. A plea agreement that includes leniency for an accomplice requires additional

scrutiny. Butala v. State, 664 N.W.2d 333, 339 (Minn. 2003); State v. Danh, 516 N.W.2d
539, 542 (Minn. 1994). Because someone other than the defendant benefits from the plea

agreement, there is a greater risk that the defendant will be unduly pressured to enter a

guilty plea. Butala, 664 N.W.2d at 339. As a result, the state must disclose to the district

court when a plea agreement includes a benefit to another individual, and the district

court must conduct additional inquiry as to whether coercion exists. Danh, 516 N.W.2d

at 542-43.

       When Knebel pleaded guilty, the state agreed to dismiss charges against Kollos.

This was disclosed before Knebel pleaded guilty. There was also inquiry regarding

dismissal of the charges against Kollos:

              Q:      Mr. Knebel, just for purposes of part of the plea
              negotiation here . . . one of the files that’s being dismissed
              which is the case that actually we were prepared to proceed to
              trial on charging you with possession of theft or burglary
              tools, that case involved a co-defendant, correct?
              A:      Yes.
              Q:      Ms. Kollos?
              A:      Yes.
              Q:      And to the extent that that case is being dismissed
              against you and the expectation is that the charges against her
              will be dismissed as well, you for the record now are stating
              under oath that to the extent you had any involvement in
              anything that could be construed as being illegal activity, that
              Ms. Kollos had no knowledge of your activities?
              A:      Yes.
              Q:      She had no involvement in your activities?
              A:      Yes.


                                             9
It is difficult to see how Knebel was coerced into pleading guilty in order to secure

leniency for his fiancée when the charges dismissed against her were related to charges

that were dismissed against him. This was not a plea agreement negotiated for the sole

benefit of his fiancée.

Intelligent

          The intelligent requirement insures that the defendant understands the charges, his

rights under the law, and the consequences of pleading guilty. Carey, 765 N.W.2d at

400.

          Sentence

          Knebel argues that his guilty plea was not intelligent because he understood that in

exchange for his guilty plea he would be required to complete treatment, not receive a

prison sentence. The record shows that Knebel understood that he could be sentenced to

prison.

          The district court asked Knebel if he understood “that there’s no guarantees” about

his sentence.        Knebel responded, “Yes, Your Honor.”        He also acknowledged his

understanding that the presumption was that he was “going to get a prison sentence.”

Knebel also indicated that he understood that “if [he] screw[ed] up pending sentencing . .

. [he was] going to prison.” The district court required Knebel to follow the rules at Teen

Challenge, but Knebel left the program. After he was apprehended, the district court

stated, “the possibility that you would now be able to get [probation] was lost when you

left Teen Challenge.” Thus, Knebel was aware that he would likely receive a prison

sentence.


                                               10
       General lack of understanding

        Knebel argues that he did not “fully understand” what occurred at the plea hearing

because he has a learning disability, he was detoxing from methamphetamine, and he was

unable to take his psychological medications. He asserts that he was never asked about

his mental health or whether he was competent “to make these important decisions that

would impact [his] life so greatly.” But on his petition to enter his guilty plea, Knebel

acknowledged that he had not recently been treated for a nervous or mental condition.

And the record shows that Knebel participated as expected at his plea hearing—he

responded appropriately to questions asked of him and asked questions when he

expressed his lack of understanding. Based on the record before us, Knebel was mindful

at his plea hearing.

       Other attorney

       Knebel also argues that he did not have an opportunity to consult with Cascarano

regarding the plea offer. But Knebel concedes that when he was asked: “Do you feel that

there’s any need for Mr. Cascarano to be here to be part of this plea negotiation,” he

replied: “No.”     Moreover, at a hearing, Knebel’s attorney stated that Cascarano

negotiated an agreement with the prosecutor to resolve all three matters together—a deal

that involved Knebel going to prison for 30 months.     The record before us shows that

Cascarano’s involvement, or lack thereof, had no bearing on Knebel’s understanding of

the plea agreement.




                                            11
      Jail credit

       Finally, Knebel argues that his jail credit was miscalculated. But any issue with

credit has nothing to do with Knebel’s guilty plea. And at sentencing, the district court

explained that because the sentence imposed was for the burglary offense, it could only

give credit for time served since September 15, which was determined to be 183 days.

Knebel provides no legal argument to determine whether the district court’s calculation is

incorrect. See Wembley, 712 N.W.2d at 795. The record before us supports a conclusion

that Knebel’s plea was valid.

      Affirmed.




                                           12